Citation Nr: 0428216	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.   The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was the subject of an October 2001 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in July 2003.

Because the Board grants the claim for service connection for 
the cause of the veteran's death in today's decision, 
entitlement to dependency and indemnity compensation (DIC) 
will be warranted on this basis.  See 38 U.S.C.A. § 1310.  
The appellant also perfected an appeal for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (entitlement to DIC benefits 
in the same manner as if the veteran's death were service-
connected, if the veteran was in actual receipt of (or but 
for receipt of military retired pay would have been 
receiving) VA disability compensation at a total (100 
percent) disability rating for 10 consecutive years preceding 
death).  Therefore, the claim for entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 is rendered moot and is dismissed.

In correspondence dated in September 2003 and August 2004, 
the appellant indicated that she was seeking housebound or 
homebound benefits.  An August 2002 written medical opinion, 
received in approximately December 2002 (the document is not 
date-stamped) indicates that the appellant is housebound due 
to severe psychiatric disability and disability of the lower 
extremities.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The uncontroverted competent and probative evidence 
reasonably shows that the veteran's 100 percent service-
connected post-traumatic stress disorder (PTSD) aggravated 
his ulcer disease and thereby caused or contributed 
substantially or materially to the cause of death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 5107, 1310 
(West 2002);  38 C.F.R. §§ 3.102, 3.310(a), 3.312 (2003); 
VAOPGCPREC 7-99; Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further notice 
or development is needed with respect to this issue.

Factual Background

The appellant contends that her husband's service-connected 
PTSD caused or substantially contributed to the cause of the 
veteran's death.  An April 2000 autopsy report indicates that 
he died of gastrointestinal hemorrhage secondary to bleeding 
chronic peptic gastric ulcer.

During his lifetime, service-connection was in effect for 
PTSD, effective from February 1992 forward.  The disability 
was rated as 30 percent disabling from February 1992 to July 
1995, and 100 percent disabling from July 1995 until the 
veteran's death on March 31, 2000.  That is, a total 100 
percent rating was in effect for less than 5 years.  

At a VA psychiatric hospitalization for PTSD in 1996, the 
veteran was noted to have peptic ulcer disease.  The peptic 
ulcer disease was diagnosed as probably due to Helicobacter 
pylori, and he was treated with triple-drug treatment, to 
include antibiotics. 

In December 1997, a psychiatrist examined the veteran for 
purposes of Social Security Administration (SSA) benefits.  
The psychiatrist found the veteran to have PTSD.  The 
symptoms were found to be quite incapacitating in terms of 
being able to functional normally around other people.  The 
examiner could "not imagine" the veteran functioning 
consistently and appropriately in a work environment.  The 
veteran was granted SSA disability benefits based on this 
examination.

VA treatment records from February 1997 to July 1999 reflect 
ongoing treatment for both PTSD and stomach ulcers and 
irritation.  In March 1998, the ulcer disease was assessed as 
being due to H. pylori bacteria, and the bacteria was 
eradicated with antibiotic treatment.  The veteran's PTSD was 
severe, and he received frequent psychiatric medications.  He 
did not always feel that the medications were effective and 
was not always compliant in taking the medications.  

At VA treatment in June 1999, he was also assessed with and 
treated with medications for gastroesophageal reflux disease 
(GERD) and was found to have a Barrett's esophagus. 

In July 1999, the veteran was seen for ongoing VA treatment 
for GERD, hypertension and PTSD.  The veteran's GERD was 
noted to be stable on lansoprazole.  His hypertension was 
noted to be well-controlled on atenolol.  With respect to his 
PTSD, the treating physician noted the veteran to take his 
prescribed medications "only when he needs to."  (Quotes in 
original.)  He was strongly encouraged to set up an 
appointment in the PTSD clinic.  His medications were renewed 
and he was to return to care in six months.  

A March 2000 private emergency room treatment record 
indicates that the veteran was seen for severe left flank 
pain of two days and dry heaves for the last 24 hours.  The 
veteran indicated that he had undergone surgery at the 
hospital three weeks earlier for a perforated stomach ulcer.  
He was taking no medications.  The emergency room diagnoses 
were severe anemia; recurrent pancreatitis with pseudocyst 
formation; ileus; heme positive stool; and marked 
dehydration.  

The veteran's March 2000 death certificate indicates that he 
died of gastrointestinal hemorrhage, due to or as a 
consequence of bleeding chronic peptic gastric ulcer.

An April 2000 autopsy report indicates the cause of the 
veteran's death to have been gastrointestinal hemorrhage 
secondary to bleeding chronic peptic gastric ulcer.  The 
manner of death was classified as NATURAL.  (Emphasis in 
original.)  The esophagus was unremarkable.  The stomach 
contained a dark reddish blood clot, which weighed 580 grams.  
The stomach in the prepyloric antrum along the posterior wall 
and more to the greater curvature side showed a punch out 
ulceration, which measured 1 3/4 by 1 1/4 inches and was fairly 
deep, with the fibrotic ulcerated base involving the adherent 
pancreas.  The proximal small intestines contained dark 
reddish, molded clots extending to the jejunal region, and 
reddish bloody fluid was noted extending to the proximal 
ileum.  Microscopic examination of tissue showed the sections 
of the gastric ulcers to have acute inflammatory cells at the 
base with fibrin and focal necrosis.  The base showed 
scarring to the underlying pancreas, with areas of hemorrhage 
and necrosis.  Areas with fibroblastic response and 
neovascularization were also present.  Blood vessels with 
thrombi with some organizing with recanalization were 
present.  An area of suture material was noted.  Blood 
ethanol testing was negative.  Urine testing was negative for 
opiates, cocaine, amphetamines, PCP, marijuana, methadone, 
propxyphene, benzodiazepines, barbiturates, tricyclic 
antidepressants, and valporic acid.

In May 2000 the appellant notified the veteran's VA treatment 
facility that her husband was deceased from complications of 
"stomach surgery."  (Quotes in original.)  She indicated he 
had been hospitalized at a private hospital in March 2000, 
prior to his death.

In January 2002, a reviewing VA physician provided the 
following opinion:

Sources of information for this examination 
include the C-file and CPRS [i.e., VA Computerized 
Record Treatment System] data.  [The veteran] is a 
Veteran of United States military service having 
died [in March 2000] secondary to gastrointestinal 
hemorrhage as a consequence of a bleeding chronic 
peptic ulcer.  [The veteran] had many years of 
ulcer type symptoms.  He underwent evaluation for 
these complaints in June of 1999.  At that time he 
underwent esophageal duodenoscopy where biopsies 
were taken.  An addendum to the biopsy results... 
stated that Helicobacter organisms were identified 
by special stains and that was a biopsy of his 
stomach.  [The Board notes parenthetically that 
these June 1999 laboratory results do not appear 
to be associated with the VA treatment records in 
the claims file; the VA examiner may have been 
referring to June 1998 treatment.]  [The veteran] 
was placed on triple antibiotic therapy at that 
time.  [The veteran] has a history of post 
traumatic stress disorder which is alleged to have 
contributed to worsening of his peptic ulcer 
symptoms.  [The veteran] was noted above was found 
to have biopsies which were positive for H-pylori 
bacteria.  This was a direct cause of his peptic 
ulcer disease and led ultimately to his death.  It 
is therefore not likely that is post traumatic 
stress disorder caused the development of his 
peptic ulcer disease.  However, it is probable 
that there was some aggravating factor associated 
with the PTSD in that the symptom complex includes 
stress reactions which have been implicated in the 
development of ulcer disease.  It therefore may 
have contributed to worsening of his symptoms 
which ultimately led to his death.  The percentage 
of that contribution is impossible to answer.

Additionally, the appellant has submitted a page from a 
medical treatise on gastroenterology.  See Tadataka 
Yamada, MD, et. Al., Textbook of Gastroenteorlogy 
(Lippincott Williams & Wilkins 1999).  The submitted 
page from this book includes the following passages:

There are numerous examples of acute 
nonphysiologic stress inducing gastric mucosal 
injury in experimental animals.  Humans subjected 
to acute and severe injuries or disease may also 
develop acute gastric ulcers or erosions, referred 
to as acute hemorrhagic gastropathy....  Despite the 
widespread practice of routinely giving 
prophylactic therapy to most intensive care unit 
patients to prevent bleeding, recent advances in 
critical care unit patients to prevent bleeding 
have reduced the frequency of clinically important 
stress-related mucosal hemorrhage, questioning the 
need for routine prophylaxis.... The pathogenesis of 
acute hemorrhagic gastritis is independent of 
conventional ulcer disease....  Acid... plays an 
essential role in the perpetuation of mucosal 
injury associated with the stress lesion, and 
emphasized by the efficacy of acid inhibitory 
drugs in development of hemorrhage from stress 
gastritis.  Current thinking supports the concept 
that defects in mucosal defensive factors, 
predominantly related to mucosal ischemia, occur 
in the setting of severe physiological stress; 
this leads to reduced barrier function and mucosal 
acidification.  Experimental evidence supports 
defects in each component of the normal mucosal 
barrier in the stress gastritis setting, and 
ischemia-reperfusion injury may also play a role 
when mucosal ischemia is present...  

Role of Psychogenic Factors in Ulcer Disease
 
The role of psychological factors in the 
pathogenesis and natural history of peptic ulcer 
disease has been the subject of numerous studies 
with conflicting conclusions.  In light of the 
existence of brain peptides and their effects upon 
secretion and motility, known as the brain-gut 
axis, it would not be surprising if central 
nervous system (CNS) factors affected ulcer 
disease...

Anda and colleagues assessed the relation between 
subject-perceived stress and the development of 
peptic ulcer in about 4500 U.S. adults.  At 
baseline, 68% perceived themselves as stressed.  
Over a 13-year follow-up, 208 developed ulcer: 7% 
of those in the stressed group and 4% of the 
nonstressed group.  The investigators observed 
that the relative risk increased from 1.4 to 2.9 
with increasing degrees of stress.  The 
pathophysiologic factors underlying psychological 
stress and the development of ulcer disease 
require further investigation.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312; Darby v. Brown, 10 Vet. App. 243, 245 (1997); Hanna v. 
Brown, 6 Vet. App. 507, 510 (1994).  A veteran's death will 
be considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  To be 
a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death", or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).

VA may award dependency and indemnity compensation to a 
veteran's survivors based on a condition secondarily service 
connected under 38 C.F.R. § 3.310(a) (entitlement established 
under 38 U.S.C. § 1310).  VAOPGCPREC 7-99.  Secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or 
injury."  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  When an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The record includes a VA physician's medical opinion based on 
a records review that it was "probable" that there was some 
aggravating factor of the veteran's ulcer disease associated 
with his PTSD, for the reason that the "symptom complex 
includes stress reactions which have been implicated in the 
development of ulcer disease."   He concluded that the 
veteran's PTSD "therefore may have contributed to worsening 
of his symptoms which ultimately led to his death.  The 
percentage of that contribution is impossible to answer."  

Congruent with this VA physician's analysis and opinion, the 
well-respected medical textbook to which the appellant refers 
indicates that gastritis, ulcers and other mucosal injuries, 
to include stress-related mucosal hemorrhage, may in extreme 
circumstances be caused by stress (especially physiological 
stress), and that in more conventional cases of  H. pylori-
related ulcer disease, some studies had shown increasing 
degrees of stress were correlated with increasing incidence 
of ulcer disease.  One study showed the risk of ulcer disease 
to approximately double in "stressed" individuals.  
Further, a suspected etiological link between psychological 
factors, the central nervous system and ulcer disease was 
identified, namely the existence of brain peptides and their 
effects on secretion and motility, known as the "brain-gut 
axis."

The state of medical understanding of the link between stress 
and ulcer disease is clearly limited and is not one of 
certainty.  In this light, reviewing the VA physician's 
opinion that it was "impossible" to answer in percentage 
terms the extent to which the veteran's PTSD aggravated his 
ulcer disease and in turn contributed to worsening of the 
symptoms that ultimately led to his death appears entirely 
reasonable.  However, it appears from the medical treatise 
and the VA medical opinion of record that the general 
consensus is that severe stress can increase the risk of, 
aggravate, and in very extreme cases even cause ulcer disease 
and gastrointestinal hemorrhaging.  In this case, the 
veteran's two most prominent and chronic medical conditions 
were, without question, 1) his 100 percent service-connected 
and severely disabling PTSD, and 2) the unusually severe 
recurrent stomach and ulcer disease that ultimately led to 
gastrointestinal hemorrhaging and death.  That these were by 
far his two most prominently disabling medical conditions 
greatly heightens the significance of any medically 
recognized link between the two.  

The April 2000 autopsy report and death certificate did not 
propose any unusual physiological cause of the veteran's 
ulcer disease.  Further, the medical evidence documents that 
the veteran demonstrated possibly life-threatening lapses in 
judgment, e.g., noncompliance with medications, that were 
consistent with his severely disabling service-connected 
psychiatric disability.  The submitted medical treatise and 
the January 2002 VA physician's opinion, when viewed in the 
context of the full record, create a reasonable doubt in 
favor of the appellant's claim, a doubt better characterized 
as within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(emphasis added).  Certainly, the preponderance of the 
evidence cannot be said to be against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Accordingly, the Board finds that service connection for the 
cause of the veteran's death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



